Citation Nr: 1224132	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-16 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an allergic reaction. 

2.  Entitlement to service connection for an allergic reaction.

3.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1999 to June 2003.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which declined to reopen the Veteran's claim for service connection for allergic reaction and denied a TDIU.  

The issues of service connection for an allergic reaction and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied service connection for an allergic reaction; the Veteran did not appeal this determination within one year of being notified. 

2.  Evidence received since the September 2004 rating decision raises a reasonable possibility of substantiating the claim of service connection for an allergic reaction.   


CONCLUSIONS OF LAW

1.  The September 2004 RO decision that denied service connection for an allergic reaction disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for an allergic reaction.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claim for service connection for an allergic reaction and any defect in the notice letter concerning the evidence needed to reopen the claim cannot be prejudicial to him.  Thus, the Board concludes that the notice requirements as they pertain to the claim have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claim to Reopen 

In a September 2004 rating decision, the RO denied service connection for an allergic reaction.  The Veteran was informed of that decision and he did not file a timely appeal.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The September 2004 rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

The claim of entitlement to service connection for an allergic reaction may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in August 2006.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decision consisted of service treatment treatments and post-service treatment records.  Although service treatment records were negative for findings or complaints of allergic reactions, post-service records showed that the Veteran had contact allergies and allergy testing was positive for various substances.   

In denying the Veteran's service connection claim for an allergic reaction in September 2004, the RO found that there was no evidence that the Veteran's current allergic reactions were related to service.  Therefore, to reopen the claim, the new evidence must show that the Veteran's allergic reactions are related to service.   

Pertinent evidence received since the last final decision for the claim of service connection includes a January 2007 letter from V. Weiss, M.D. noting that had allergy tests been performed during the Veteran's service he would have been found to be positive to several substances and that it was "possible that the contact allergies were acquired during the time of military service."  Dr. Weiss also cited to various inoculations during service, which may have weakened the Veteran's immune response.  Additionally, Dr. Weiss indicated that the Veteran's contact allergies were responsible for the Veteran's eczema (for which the Veteran is already service-connected).  In another letter, dated in April 2008 letter, Dr. Weiss noted that in addition to eczema, the Veteran had allergies which were due to his being a tank driver during service.  Dr. Weiss specifically indicated that the Veteran's daily contact with hydraulic fluid in service caused his current skin problems.  

Because the evidence now includes an opinion providing a link between the Veteran's allergic reaction and service, the Board finds that the evidence received since the September 2004 rating decision is both new and material evidence as it was not previously of record and it raises a reasonable possibility of substantiating the claim of service connection for an allergic reaction.  See supra Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010).  Thus, the claim is reopened.


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for an allergic reaction is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995). 

With regard to the claim for service connection for an allergic reaction, the Board notes that the Veteran is already service-connected for eczema and that he also suffers from allergies.  While the medical evidence of record indicates that allergies are responsible for eczema, it is unclear to what degree, if any, he experiences allergies and/or allergic reactions that are separate and distinct from the service-connected eczema.  The Board also notes that there is an opinion that provides that the Veteran's allergic reaction is related to his service, specifically his exposure to hydraulic fluid.  In this regard, the Board observes that the Veteran's Form DD 214 shows that the Veteran was an armor crewman during service so exposure to hydraulic fluid is likely, and in any case, the Veteran is both competent and credible with regard to assertions to exposure to such.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Additionally, there is a suggestion that the Veteran's inoculations during service may be a factor in the Veteran's development of allergies.  On remand, the Board finds that an examination is necessary to determine the nature and etiology of any current allergic reaction. 

Finally, as to the claim for a TDIU, the Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).   In this case, the RO arranged for the Veteran to be examined with regard to his claim for a TDIU.  A December 2006 dermatology report noted that Veteran's allergies affected 30 to 40 percent of his body and that he was "capable of working, as the skin changes [were] not profound."  However, the Board notes that in addition to his eczema, evaluated as 60 percent disabling, the Veteran is also service-connected for tinnitus, evaluated as 10 percent disabling; left knee meniscus tear evaluated as 10 percent disabling; and removal of multiple lipoma, evaluated as noncompensable.  There is no medical opinion of record addressing whether the Veteran's other service-connected disabilities, in addition to his skin disorder, affect his employability.  Therefore, on remand, the Veteran must be afforded an examination addressing his employability. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate examination to ascertain the nature and etiology of any current allergies/allergic reaction.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine the nature of the Veteran's allergies and/or allergic reaction and indicate all manifestations associated therewith, to include, in particular, any manifestations that are separate and distinct from his service-connected eczema.  

As to any manifestations of allergic reactions that are considered separate and distinct from eczema, the examiner must determine whether there is a 50 percent or greater probability that any such condition is related to the Veteran's military service, to include exposure to hydraulic fluid and/or inoculations.  

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2. Schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on employability. The claims folder should be made available to the examiner. The examiner should offer an opinion as to whether there is a 50 percent probability or greater that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities. 

The examination report must include a complete rationale for all opinions and conclusions reached. 

3. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Thereafter, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


